Citation Nr: 9909337	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  98-09 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disability.

Entitlement to an increased rating for a cervical spine 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from April 1957 to April 1964 
and from October 1965 to June 1978.

The issue of entitlement to service connection for a lumbar 
spine disability has been denied by decisions of the Board of 
Veteran's Appeals' (Board) in August 1984 and September 1995. 

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") indicated that in determining 
whether new and material evidence has been submitted, it is 
necessary to consider the evidence added to the record since 
the last time a claim was denied on any basis.  The current 
claim arises from the veteran's April 1997 claim for 
entitlement to service connection for a lumbar spine 
disability; thus, the Board will address the issue of whether 
new and material evidence has been submitted since the last 
prior final Board decision in September 1995.

This appeal arises from an February 1998 rating decision from 
the Huntington, West Virginia Regional Office (RO) that 
determined that new and material evidence to reopen the 
veteran's claim for service connection for a lumbar spine 
disability had not been received.  A Notice of Disagreement 
was filed in March 1998 and a Statement of the Case was 
issued in May 1998.  A substantive appeal was filed in June 
1998 with a request for a hearing before a Member of the 
Board in Washington, DC.

This appeal additionally arises from the February 1998 rating 
decision from the Huntington, West Virginia RO that denied 
the veteran's claim for an increased rating for the service 
connected traumatic arthritis of the cervical spine with 
limitation of motion, evaluated as 20 percent disabling.  A 
Notice of Disagreement was filed in March 1998 and a 
Statement of the Case was issued in May 1998.  A substantive 
appeal was filed in June 1998 with a request for a hearing 
before a Member of the Board in Washington, DC.

On November 18, 1998, a hearing was held in Washington, D.C., 
before Iris S. Sherman, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 1998).

The issue of entitlement to an increased rating for a 
cervical spine disability is the subject of the Remand 
decision below.


FINDINGS OF FACT

1.  Service connection for a lumbar spine disability was last 
denied by a decision of the Board in September 1995. 

2.  The additional evidence submitted in connection with the 
claim to reopen is cumulative and is not so significant that 
it must be considered in order to decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The September 1995 decision of the Board that denied 
service connection for a lumbar spine disability is final.  
38 U.S.C.A. § 7104(b) (West 1991).
 
2.  Evidence received since the September 1995 decision of 
the Board is not new and material, and, thus, the claim for 
service connection for a lumbar spine disability is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a), 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in September 1964, no 
history of low back pain was reported.  On examination, the 
veteran's spine was clinically evaluated as normal.

On a service enlistment examination in October 1965, no 
history of low back pain was reported.  On examination, the 
veteran's spine was clinically evaluated as normal.

In June 1966, the veteran was seen with complaints of an 
injured back.  Strain of the back muscles was noted.  

On a PME examination in March 1970, the veteran's spine was 
clinically evaluated as normal.

In April 1970, the veteran was seen with tenderness over the 
left sacroiliac area and low back.  He did not have sciatic 
symptoms.  The impression was acute low back strain, left 
side.  There was no evidence of herniated nucleus pulposus.  
The x-rays of the lumbosacral spine were within normal 
limits.  Two days later that same month, he reported that his 
back was eight-five percent better.  He was able to hop on 
one foot with only a mild ache.

In July 1970, the veteran was seen for complaints of urinary 
frequency and some back pain.  The diagnoses included urinary 
tract infection.
During service, the veteran was treated for complaints 
pertaining to his left neck and shoulder area.  When seen In 
August 1972, he noted that he had a contusion following an 
automobile accident in 1968.  Since then, he had recurrent 
episodes of pain in the left neck and shoulder area.  An x-
ray of the cervical spine revealed minimal degenerative 
changes at the C5-C6 disc space in addition to other 
findings.  An x-ray of the left shoulder was negative.

In June 1975, the veteran was seen for pain in the lumbar 
area for three days.  He had no radiculopathy.  The back 
revealed a full range of motion and negative straight leg 
raising.  The impression was low back pain.  

In April 1976, the veteran was seen for localized low back 
pain for three days.  The assessment was low back strain.

On a retirement examination in May 1977, the veteran denied 
recurrent back pain.  He did report having arthritis.  The 
examiner explained that the veteran had arthritis of the 
spine, treated with Motrin.  The veteran's spine was 
clinically evaluated as normal. 

At time of discharge from service, the veteran filed a claim 
for service connection for disabilities, including arthritis 
of the spine.

A VA examination was conducted in August 1978.  There were no 
specific complaints referable to the low back.  The veteran 
reported neck and shoulder pain.  The diagnoses included 
degenerative changes of the C5-C6 vertebra and arthritis of 
the left shoulder.  There was no diagnosis of a low back 
disability.  

In April 1982, the veteran filed an initial claim for service 
connection for a low back disability.

Received in April 1982 was an April 1982 report from Richard 
A. Johnson, M.D., where it was indicated that the veteran was 
having increasing problems with his low back.  He apparently 
had x-rays from the VA that indicated that arthritis had 
spread to that area.  He, therefore, had lumbar degenerative 
arthritis that most likely was service connected.

A January 1982 VA outpatient record shows the veteran 
reported that he developed acute low back pain in December 
1981 after lifting an air conditioner with his back bent.  He 
gave a history of having hurt his low back while he was in 
the service many years ago.  He felt all right after that 
with no intermittent backaches.  The x-rays showed a normal 
column.  There was irregularity of the articular margins of 
the sacroiliac joints on both sides.  There was also evidence 
of early sclerosis of the margins.  The veteran seemed to 
have some evidence of sacroiliitis on both sides.  

VA outpatient records from February 1982 to October 1982 show 
treatment for low back strain.  In March 1992, it was noted 
that laboratory tests ruled out any type of arthritis.  It 
was also noted that an x-ray of the lumbosacral spine was 
negative.  In September 1982, osteoarthritis of the 
lumbosacral spine was diagnosed.  In October 1982, the 
veteran was seen at the outpatient clinic for low back pain.  
Mild arthritis was diagnosed.  There was no mention that the 
diagnosis was based on x-ray examination.

By rating action of December 1982, service connection for 
arthritis of the lumbar spine was denied. 

The veteran timely appealed the December 1982 rating action 
and by decision in August 1984, the Board denied service 
connection for a low back disability.  The Board concluded 
that the low back problems in service were unrelated to the 
back problem diagnosed postservice.  The board also concluded 
that the arthritis of the lumbar spine did not represent part 
of the same disease entity as arthritis of the cervical 
spine.  It was explained that the cervical spine arthritis 
reportedly followed a direct injury and was obviously 
traumatic in origin.  

VA outpatient records dated between May 1984 to December 1986 
contain evidence revealing continued treatment for chronic 
low back strain.

In May 1991, the veteran filed a claim for service connection 
for a lower back problem.  

VA outpatient records from May 1990 to May 1991 show 
continued treatment for lumbar discomfort.

On a VA examination in July 1991, the veteran complained of 
pain in the low back.  The x-rays showed degenerative changes 
of the lumbar spine.  The clinical diagnoses included 
degenerative arthritis of the lumbar spine without any nerve 
root entrapment.  

By rating action of September 1991, service connection for 
arthritis of the lumbar spine was denied.  The veteran timely 
appealed the September 1991 rating action.
 
In 1992, VA outpatient records from July 1989 to October 1989 
were entered into the claims folder.  These show continued 
treatment for arthritis of the lumbosacral spine and acute 
low back strain.  

By a decision of the Board in September 1995, it was 
determined that new and material evidence had not been 
submitted to reopen a claim for entitlement to service 
connection for arthritis of the lumbar spine.  

Evidence received subsequent to the September 1995 Board 
decision includes the following: 

In April 1997, the veteran filed a claim for service 
connection for a low back disability.

VA outpatient records from February 1997 to March 1997 show 
continued treatment for degenerative arthritis of the lumbar 
spine.

By rating action in February 1998, the RO informed the 
veteran that new and material evidence had not been submitted 
to reopen his claim for service connection for a lumbar spine 
disability.  The current appeal to the Board arises from this 
decision.

A VA outpatient record from October 1989 shows treatment for 
spondylitic degenerative arthritis, facet syndrome.

X-ray reports from The Memorial Hospital and Medical Center 
of Cumberland from March 1997 and March 1998 show 
degenerative disc disease and mild spondylosis of the 
lumbosacral spine.  

At the November 1998 hearing before a Member of the Board in 
Washington, D.C., the veteran testified that he injured his 
low back while in the service.  He had been told after 
service that he had arthritis in his lower back.  

II.  Analysis

A decision of the Board is final and shall not be subject to 
revision on the same factual basis.  38 U.S.C.A. § 7104(b) 
(West 1991).  In order to reopen his claim, the veteran must 
present or secure new and material evidence with respect to 
the claim that has been denied.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3156(a) (1998).
 
Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(A); 
and third, if the claim is well grounded, the merits of the 
claim must be evaluated after ensuring the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) and Winters v. West, No. 
97-2180 (U. S. Vet. App. Feb. 17, 1999) (en banc).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") mandated that an 
additional question had to be addressed; that is, whether in 
light of all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above.  Although the RO 
cited the overruled portion of the Colvin test, it did not 
rely on this test in determining that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  Accordingly, the citing of this test is considered 
harmless error.

The evidence submitted since the September 1995 Board 
decision are records showing continued treatment for 
arthritis of the lumbosacral spine and testimony by the 
veteran to the effect that his current lumbar spine 
disability is related to an injury in service.  The treatment 
records are cumulative of evidence previously considered and 
are not "new".  Where, as here, the determinative issue is 
one of medical causation, competent medical evidence 
connecting the current disability to  military service is 
required, and lay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C. § 5108.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, new and 
material evidence has not been submitted to reopen a claim of 
entitlement to service connection for a lumbar spine 
disability.

ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for a lumbar spine disability, 
the claim is denied.


REMAND

The veteran contends that the RO erred by failing to grant a 
higher rating for the service connected cervical spine 
disability.  

In reviewing the evidence in the claims folder, the 
undersigned notes that the VA examination conducted in 
December 1997 is inadequate for rating purposes as the 
examination did not address the requirements of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Therein, the Court held that 
in evaluating a service connected disability involving a 
joint, functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45 must be considered.  The Court also held that 
the functional loss, if feasible, should be determined by 
reference to additional range of motion loss.  It was 
explained that the diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 did 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare ups.  The veteran has indicated that he is 
unable to turn his head due to pain and the pain radiates 
into both of his arms, specifically to his left shoulder.  
Therefore, the veteran should be afforded an orthopedic 
examination to address the DeLuca requirements and a 
neurological examination to address the veteran's radicular 
symptoms.

Additionally, there is an indication in the record that the 
veteran has been treated for a cervical spine disability at 
the Baltimore, Maryland, Cumberland, Maryland, and 
Huntington, West Virginia VA medical centers.  Treatment 
records from these facilities should be requested prior to 
the VA examinations.  VA has a duty to assist the veteran in 
the development of facts pertaining to this claim.  The Court 
has held that the duty to assist the claimant in obtaining 
and developing available facts and evidence to support his 
claim includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1. The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for the cervical spine disability 
in recent years.  Thereafter, the RO 
should obtain legible copies of all 
records that have not already been 
obtained, including those from Baltimore, 
Maryland, Cumberland, Maryland, and 
Huntington, West Virginia, VA medical 
centers.

2. Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and neurologic examinations to 
determine the current severity of 
cervical spine disability.  The claims 
folder must be made available to the 
examiners prior to the examinations.  All 
indicated diagnostic tests must be 
performed.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disability at issue in light of 
the whole recorded history.

The orthopedic examiner should indicate 
the ranges of motion of the cervical 
spine and also note the normal ranges of 
motion.  The examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain in the neck could 
significantly limit functional ability 
during flare-ups or during periods of 
repeated use.  This determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flare-ups.  If the examiner is unable to 
make such a determination, it should be 
so indicated on the record.  

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected disability at 
issue.  If so, all such manifestations 
should be described in detail.  The 
examiner should determine whether the 
veteran has neuropathy from the service 
connected neck disability with 
characteristic pain, demonstrable muscle 
spasm, or neurological findings 
appropriate to the site of the diseased 
disc.  The severity and frequency of the 
symptoms should be discussed.  All 
factors upon which any medical opinion is 
based must be set forth for the record.  

3. After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45 
and the provisions of DeLuca.  If the 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case.  This should include 
consideration and discussion of 38 C.F.R. 
§ 3.655 if the veteran fails to appear 
for the scheduled examination.  If the 
veteran fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to 
date the examination was scheduled and 
the address to which notification was 
sent.  It should also include a copy of 
any notification sent to him explaining 
the consequences of his failure to appear 
for an examination.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been

 remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 
- 3 -


- 1 -


